Citation Nr: 1039161	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  07-17 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether a claim seeking service connection for a bilateral 
knee disability should be reconsidered.  

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from February 1963 to 
April 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran presented testimony at a hearing before RO personnel 
in April 2007.  A transcript of the hearing is associated with 
the claims file.  Although the Veteran requested a Board hearing 
on his VA Form 9, he withdrew his request in writing in June 
2009.

The Board points out that, although the RO reconsidered the claim 
on the merits, the Board must examine whether the evidence 
warrants reconsideration.  This is significant to the Board 
because the preliminary question of whether a previously denied 
claim should be reconsidered is a jurisdictional matter that must 
be addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).

As a final initial matter, the Board acknowledges that VA appeals 
tracking information indicates that the Veteran is pursuing an 
appeal regarding a claim for total disability rating based on 
individual unemployability due to service connected disabilities 
(TDIU).  However, such an appeal has not been certified to the 
Board at this time.  




FINDINGS OF FACT

1.  In an unappealed June 2003 rating decision, the RO denied 
service connection for disabilities of the knees. 

2.  The evidence associated with the claims file subsequent to 
the June 2003 rating decision includes relevant official service 
department records not previously considered. 

3.  A knee disability was not manifest in service; symptoms were 
not present until many years after separation; and no current 
knee disability is related to service. 


CONCLUSIONS OF LAW

1.  The claim seeking service connection for bilateral knee 
disabilities is reconsidered.  38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. §§ 3.156 (2009).

2.  Bilateral knee disabilities were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In April 2005 and September 2005 pre-rating letters, the RO 
notified the Veteran of the evidence needed to substantiate his 
claim.  These letters also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  
Although he was not notified of all other elements of the Dingess 
notice, including the disability-rating and effective-date 
elements of his claim, there is no prejudice from this notice 
error.  Because the Board's decision herein denies the claim for 
service connection, no disability rating or effective date is 
being, or will be, assigned.  Accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

Recent caselaw also indicates that a hearing officer must suggest 
that a claimant submit evidence on an issue material to 
substantiating the claim when the record is missing any evidence 
on that issue or when the testimony at the hearing raises an 
issue for which there is no evidence in the record.  See Bryant 
v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2009).  
The hearing officer also must suggest the submission of evidence 
when testimony during the hearing indicates that it exists (or 
could be reduced to writing) but is not of record.  Here, during 
the hearing, the Veteran verified that available private records 
had been submitted.  The Veteran's symptomatology was discussed 
in detail, as were the date of onset, the circumstances of 
service, and reported treatment after service.  Such actions 
supplement the VCAA and comply with 38 C.F.R. § 3.103.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that, in the context of an application to reopen, VCAA 
notice (1) must notify a claimant of the evidence and information 
that is necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  Id. at 11-12.  The Court elaborated that VA is 
required, in response to an application to reopen, to look at the 
bases for the denial in the prior decision and send a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Id.

While the above notice did not comply with the provisions of 
Kent, there is no prejudice to the Veteran, as his claim is 
herein reconsidered.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records.  The Veteran has not been provided with a VA examination 
as to the etiology of his claimed knee disabilities.  Under the 
VCAA, VA must provide an examination when there is competent 
evidence of a disability (or persistent or recurrent symptoms of 
a disability) that may be associated with an in-service event, 
injury, or disease, but there is insufficient information to make 
a decision on the claim. 38 U.S.C.A. § 5103A(d); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of 
a continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to service, 
and the threshold for finding that the disability (or symptoms of 
a disability) may be associated with service is low.  McLendon, 
20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 
(2006).  Here, no examination was required because there is no 
injury or disease of the knees in service that may be related to 
the current disabilities.  Moreover, as will be discussed below, 
the Board has found that the Veteran's assertions regarding 
continuity of symptomatology are not credible.  

II.  Analysis

The RO initially denied claim seeking service connection for 
bilateral knee disabilities in a June 2003 rating decision.  As 
the Veteran did not perfect an appeal of that decision, it is 
final as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

However, at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim.  38 C.F.R. § 3.156(c).

In this case, additional, relevant evidence associated with the 
claims file since the June 2003 decision includes official 
service records.  As, pursuant to 38 C.F.R. § 3.156(c), these 
additional service records require reconsideration of the claim 
for service connection, analysis of the claim in light of 
38 C.F.R. § 3.156(a) is unnecessary.  

Turning to the merits of the reconsidered claim, Veterans are 
entitled to compensation from the Department of Veterans Affairs 
if they develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board notes initially that, although the Veteran served 
during a period of war, the evidence does not suggest, and the 
Veteran does not contend, that he engaged in combat with the 
enemy, or that either claimed knee disability is related to 
combat.  As such, the combat rule is not applicable.  38 U.S.C.A. 
§ 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2009).

Service treatment records reveal no complaint of, or treatment 
for, knee problems of any sort.  Medical Evaluation Board 
proceedings were initiated in 1971 due to persistent bowel 
problems diagnosed as irritable colon syndrome.  An examination 
conducted in November 1971, as part of those proceedings, 
documents numerous health problems, but notably normal findings 
for the lower extremities.  The Veteran noted in a signed report 
of medical history that he had no history of knee problems.  
Similarly, at the temporary disability retired list (TDRL) 
examination in September 1973, the Veteran reported no history of 
knee problems, and was found to be clinically normal regarding 
the lower extremities.  

After service, there is no record of treatment for knee problems 
until 2005.  Of course, "[s]ymptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  Savage 
v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  The Veteran filed his 
initial post-service claim for service connection in August 1978.  
However, he reported only colitis and a left ear disability.  An 
examination conducted in June 1980 was normal regarding the 
musculoskeletal system, which was found to be unremarkable.  A VA 
examination in January 1984 also contained pertinently normal 
findings.  The Veteran first reported knee problems in a March 
2003 claim.  However, the claim was denied as there was no 
evidence of treatment or diagnosis of a knee disability.  The 
Veteran first sought treatment from VA for knee problems in March 
2005.  At that time, he reported a history of knee pain since 
1970.  

The Veteran was afforded an examination in September 2005, at 
which time the examiner diagnosed bilateral patellar tendonitis, 
as well as bilateral knee strain with residual joint laxity.  

Thus, the medical evidence establishes that the Veteran was not 
treated in service for knee complaints, or after service, until 
2005.  The Veteran currently asserts that he injured his knees 
while performing aircraft maintenance in service, and that he 
experienced symptoms of regarding his knees throughout his 
service, and constantly thereafter.  He reported that, during 
service, it was recommended that he have surgery on his knees, 
but that he declined.  However, these assertions are not 
consistent with the lack of treatment records in service and with 
the affirmatively normal findings at discharge.  Moreover, his 
current statements conflict directly with his statements in 
September 1973 and November 1971 that he had no history of knee 
problems.  Thus, his current assertions are inconsistent with, 
and in fact conflict with, his statements made to medical 
professionals during service and for TDRL purposes.  

It is the Board's responsibility to evaluate the evidence and to 
assign each report or opinion its due probative weight.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In reviewing the evidence, 
the Board is free to favor one medical opinion over another if 
the Board provides an adequate statement of reasons or bases.  
Id.; see also 38 U.S.C. § 7104(d)(1).

In weighing the conflicting evidence provided by the Veteran at 
various times, the point in time in which the evidence was 
created is important because a recounting of an event which is 
closer to the time that event occurred is naturally less likely 
to be diluted by the shortcomings of human memory.  Thus, the 
contemporaneousness of the 1971 and 1973 reports are significant.  

Furthermore, because the purpose of the evaluation was solely 
medical, it seems likely that he would report events carefully 
and accurately, so that proper treatment could be provided.  In 
contrast, when the Veteran now states his account, he is seeking 
VA benefits.  Although he reported for treatment in 2005 that he 
had had knee pain since 1970, he had already started the claims 
process and such reporting was no longer in the context of 
treatment only.  Regardless, the 1985 report and the 2003 claim 
are in conflict with the prior denial and the clinically normal 
findings in 1971 and 1973.  As noted earlier, he is an 
inconsistent historian and not credible.  

The Board is of course cognizant of possible self interest which 
any veteran has in promoting a claim for monetary benefits.  The 
Board may properly consider the personal interest a claimant has 
in his or her own case, but the Board is not free to ignore his 
assertion as to any matter upon which he is competent to offer an 
opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may 
affect the credibility of testimony].

There is no doubt that the Veteran is competent to relate the 
events of service, and since service, as he remembers them.  
However, his current account is inconsistent with the 
contemporaneous record at discharge.  In addition, the Veteran 
testified that he did not report knee problems in service because 
he was interested in making a career out if, and "I had to lie 
to them and tell them, '[n]o it doesn't bother me that much.'" 
However, this statement does not explain his failure to claim 
service connection for a knee disability after service, while 
seeking service connection for other disabilities.  In so doing, 
the Veteran demonstrated that he understood the process for 
filing a claim, and that he did file claims for problems that he 
believed were related to service.  Yet, he did not mention a knee 
disability for more than 30 years after separation.  

The Veteran also testified that he sought treatment from a Dr. 
L.R.M. immediately after service for knee problems.  However, in 
his August 1978 claim, he reported that he was treated by Dr. 
L.R.M for left ear problems.  There is no mention of knee 
problems.  

Based on the above inconsistencies in the Veteran's account, the 
Board is left to conclude that his current assertions as to 
symptomatology in service and continuous symptomatology since 
service lack credibility.  This finding is bolstered by the fact 
that the clinical findings at discharge were consistent with the 
Veteran's statements that he had no history of knee problems, but 
conflict with his current account.  The credible evidence 
indicates that his knees were normal in service and at 
separation, and the current symptomatology had its onset long 
after service.  

There is also no medical opinion that purports to relate any 
current knee disability to service.  The Veteran is competent to 
report his symptoms, and in some cases, may be competent to 
provide an opinion as to nexus.  As a layperson, the appellant is 
competent to testify in regard to the onset and continuity of 
symptomatology, including pain.  See Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a lay person is competent to 
identify the medical condition (noting that sometimes the lay 
person will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer), (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21. Vet. 
App. 303 (2007).  

However, in this case, the Veteran's opinion regarding nexus is 
based primarily on his recent account as to onset of symptoms and 
continuity of symptomatology.  As the Board has concluded that 
this account lacks credibility, his opinion regarding nexus is 
equally incredible.  As such, service connection for bilateral 
knee disabilities is not in order.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

The application to reconsider the claim seeking service 
connection for bilateral knee disabilities is granted. 

Service connection for bilateral knee disabilities is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


